Citation Nr: 0830027	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  99-24 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar strain.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran had active duty from July 1965 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2008 Order, the Court 
granted a February 2008 joint motion for remand, vacated the 
September 2007 Board decision that denied entitlement to an 
initial rating in excess of 10 percent for lumbar strain, and 
remanded the matter for compliance with the instructions in 
the joint motion.

In September 2007, this matter came to the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, that awarded service connection 
for lumbar strain and assigned thereto an initial disability 
rating of 10 percent, effective from April 19, 1999.

In October 2006, the Board remanded this case for additional 
development.  Two other issues that were previously on appeal 
were decided in the October 2006 decision and are thus no 
longer for appellate review.

In an April 2007 deferred rating decision, it was noted that 
the veteran appeared to be submitting a claim for service 
connection for a cervical spine injury.  The RO addressed 
this issue in a February 2008 rating decision.  The veteran 
does not appear to have responded on the record before the 
Board.  The Board notes that the issue is not inextricably 
intertwined with the issue on appeal as the cervical spinal 
disability, if service-connected, would be rated separately 
from the lumbar strain.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); 38 C.F.R. § Part 4.

Additional evidence has been received in this case after the 
February 2008 Joint Motion for Remand.  By a June 2008 
letter, the veteran's representative waived initial RO 
consideration of this evidence.  As such, the Board will 
proceed with a decision herein.  See Thurber v. Brown, 5 Vet. 
App. 119 (1993).

The veteran has submitted a January 2008 VA psychiatric 
treatment note indicating that he lost his job in 1998 due to 
his service-connected spine disability.  Accordingly, the 
issue of entitlement to a total rating for compensation 
purposes based on individual unemployability, including 
extraschedular consideration under 38 C.F.R. § 4.16(b), is 
REFERRED to the RO for appropriate action.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Norris v. 
West, 12 Vet. App. 413, 421 (1999).


FINDING OF FACT

Since service connection became effective on April 19, 1999, 
the veteran's lumbar strain has been manifested by forward 
flexion of the thoracolumbar spine to 80 degrees, combined 
thoracolumbar range of motion of at least 185 degrees, 
limitation of motion that is no more than slight, without 
muscle spasm or guarding severe enough to result in an 
abnormal gait or scoliosis, reversed lordosis or abnormal 
kyphosis, or intervertebral disc syndrome, and without muscle 
spasm on extreme forward bending, or loss of lateral spine 
motion, unilateral, in standing position.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an initial 
evaluation in excess of 10 percent for lumbar spine strain 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295 (2003).

2.  From September 26, 2003, the criteria for an initial 
evaluation in excess of 10 percent for lumbar spine strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  See 38 U.S.C. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the veteran 
has been notified of the applicable laws and regulations 
which set forth the criteria for entitlement to VA benefits.  

The veteran's claim herein arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Specifically, the 
discussion in a May 2002 VCAA letter issued prior to the 
initial adjudication of the issue on appeal informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit initially sought.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran was 
advised regarding disability ratings and effective dates in 
May 2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Sanders v. Nicholson, 487 F.3d 881 (2007) 
(requiring VA to presume errors in VCAA notice to be 
prejudicial to appellant, and shifting burden to VA to 
demonstrate error was not prejudicial).  Therefore, no 
further notice is needed under VCAA.  

As to VA's duty to assist, all identified treatment records 
have been obtained, to the extent possible, and the veteran 
has received multiple VA examinations herein.  Thus, all 
reasonable development and notification necessary for the 
disposition of the issue adjudicated by this decision has 
been completed. Under the circumstances of this particular 
case, no further action is necessary to assist the veteran.

II. Increased Ratings

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent for his lumbar strain.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

During the pendency of the instant appeal, the regulations 
governing ratings for spine disabilities were revised twice.  
Where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether application of the revised version would produce 
retroactive results.  In particular, a new rule may not 
extinguish any rights or benefits the claimant had prior to 
enactment of the new rule.  VAOPGCPREC 7-2003.  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 5110(g) 
can be no earlier than the effective date of that change.  If 
the former version is more favorable, VA can apply the 
earlier version of the regulation for the period prior to, 
and from, the effective date of the change.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The applicable rating criteria for lumbosacral strain were 
amended under changes to the rating criteria applicable to 
the diseases and injuries of the spine under 38 C.F.R. § 
4.71a, effective September 26, 2003.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  All applicable diagnostic criteria will be 
discussed below.

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a noncompensable evaluation 
when manifested by slight subjective symptoms only.  A 10% 
rating is assigned when there is characteristic pain on 
motion.  A 20% evaluation requires evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  The highest rating 
allowable under this diagnostic code, 40%, will be awarded 
with evidence of listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

According to the new law, Diagnostic Code 5237, lumbosacral 
strain, is evaluated based on the General Rating Formula for 
Diseases and Injuries of the Spine, which in pertinent part, 
is as follows (unless intervertebral disc syndrome is present 
and rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 10% evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent of more of height.

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (in effect from 
September 26, 2003).

The veteran essentially contends that his lumbar strain is 
more severely disabling than currently evaluated.  As noted, 
an August 2003 rating decision granted service connection for 
lumbar spine strain and assigned a 10 percent rating 
effective April 19, 1999, based on a June 2003 VA examination 
in which the veteran gave a history of pain two times a week, 
especially with lifting.  He used Vioxx and heat with 
moderate relief.  On physical examination, he had some 
tenderness in the left lower back that radiated down the left 
leg.  X-rays were said to be normal.  The diagnosis was 
status post lumbar spine sprain.  The examiner opined after 
review of the claims file that it was at least as likely as 
not that the diagnosed back problems were due to a fall 
suffered in service.  The rating decision noted that a higher 
rating could not be assigned because the veteran did not have 
spasms or loss of lateral motion.

VA examination in December 2005 showed that the veteran 
reported low back pain on lifting or increased activity.  He 
reported numbness in both legs with the left greater than the 
right to include the left foot.  He indicated that back pain 
was 3 to 4 in severity on a scale of 10.  He denied bowel or 
bladder difficulties associated with his back.  His gait was 
mildly antalgic.  On physical examination, the spine was 
nontender to palpation and normal in alignment.  Deep tendon 
reflexes were 2+ bilaterally and strength was 5/5 in both 
lower extremities.  He could heel and toe walk and straight 
leg raises were negative bilaterally.  Thoracolumbar range of 
motion showed flexion to 80 out of 90 degrees, extension of 
20 out of 30 degrees, lateral flexion of 30 out of 30 
degrees, and rotation of 30 out of 30 degrees, bilaterally.  
See also 38 C.F.R. § 4.71a, Plate V, Range of Motion of the 
Thoracolumbar Spine.  X-rays showed the spine to be normal in 
pertinent part.  There was no evidence of worsening of pain 
on range of motion testing or repetition of motion.  The 
diagnosis was lumbar strain with chronic pain.

VA examination in January 2007 included the examiner's 
careful review of the claims file going all the way back to 
and including service records.  It was noted that the veteran 
had been seen intermittently for problems with his low back.  
In the private sector, he had undergone lumbar magnetic 
resonance imaging (MRI) at least two times, both of which 
were normal.  Computerized tomography (CT) of the lumbar 
spine was also said to be normal.  Electromyography 
(Electromyography) had twice showed peripheral nerve root 
involvement.  He took Motrin twice a day.  The veteran 
complained of constant pain in the low back which he rated as 
5 on a scale of 10.  The pain increased to 9/10 with 
increased activity or inclement weather and subsided with 
rest.  The pain did not radiate to the lower extremities and 
the veteran denied problems with bowel or bladder 
incontinence.  The veteran climbed on and off the examining 
table without apparent pain.  Forward flexion of the 
thoracolumbar spine was to 90 degrees, backward extension was 
to 15 degrees, and lateral flexion was to 15 degrees 
bilaterally.  There was no list or scoliosis and no spasm or 
tenderness.  Range of motion exercises did not disclose 
increased pain.  Neurological examination showed that heel 
and toe gait were normal.  Straight leg raising was negative 
for abnormality.  Deep tendon reflexes were overall intact.  
The diagnosis was chronic low back pain.  It was noted that 
EMG did reveal some type of radicular syndrome but it was 
impossible to make a diagnosis of disc disease, because 
lumbar MRI's and CT's had all been basically normal.  There 
was no objective evidence of lumbar disc pathology.

A May 2007 private CT of the spine disclosed diffuse 
degenerative disease of the discs, with milder disease noted 
in the vertebral bodies with anterior and lateral 
osteophytes.  Neural foraminal encroachment was seen, with 
greatest severity identified at the L4-5 disc level.  
Vertebral body heights were normal.  No evidence of 
compression fracture was seen or pars defect noted.  Range of 
motion was not tested and no neurological deficits were 
identified.

Applying the relevant evidence to all of the diagnostic 
criteria potentially applicable, the Board notes that, at all 
times since service connection became effective on April 19, 
1999, the veteran's lumbar strain has been manifested by 
forward flexion of the thoracolumbar spine to 80 degrees, 
combined thoracolumbar range of motion of at least 185 
degrees, without muscle spasm or guarding severe enough to 
result in an abnormal gait or scoliosis, reversed lordosis or 
abnormal kyphosis, or intervertebral disc syndrome, and 
without muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  
Therefore, under either the old or the new criteria for 
evaluation of lumbar strain, his disability cannot be 
assigned a higher evaluation.  The disability picture more 
nearly approximates the criteria for the 10 percent rating in 
either case.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.71a, considering both Diagnostic Codes 5295 and 5237 (2003 
and 2007, respectively).

The Board has considered that the veteran has complained of 
pain, which is at times severe, but notes that the criteria 
of both Diagnostic Codes 5295 and 5237 contemplate pain at 
the level of the 10 percent rating.  Guarding, spasm, etc., 
as discussed in those criteria are considered objective 
indicators of pain.  The criteria for Diagnostic Code 5237 
specifically indicate that they are for application with or 
without symptoms of pain, stiffness, or aching.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  There is nothing in the record to 
indicate that the veteran's pain is beyond that contemplated 
by the criteria.  Therefore, considering the provisions 
relative to pain, and the holding of DeLuca, the disability 
does not warrant a higher rating based on the applicable 
Diagnostic Codes.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 
4.45.

As much has been made in this case of the issue whether disc 
pathology is present and related to the lumbar strain, it is 
noted that it would not assist the veteran to rate his 
disability as intervertebral disc syndrome.  Under the 
criteria effective prior to September 23, 2002, 
intervertebral disc syndrome which was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief, 
was rated 60 percent.  With severe symptoms, with recurrent 
attacks and intermittent relief, it was rated 40 percent.  
With moderate symptoms and recurring attacks, it was rated 20 
percent.  Mild intervertebral disc syndrome was rated 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
prior to September 23, 2002).  Aligning these criteria with 
the veteran's case, it is clear that his disability would 
warrant no more than a 10 percent rating under Diagnostic 
Code 5293.

Looking to the current criteria for evaluating intervertebral 
disc syndrome, the veteran also fares no better.  
Intervertebral disc syndrome (preoperatively or 
postoperatively), found at Diagnostic Code 5243, may be rated 
either based on limitation or absence of motion under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25 (the 
combined ratings table).  Rating the veteran's disability 
under the General Rating Formula based on limitation of 
motion would not increase the rating here because, again, his 
combined thoracolumbar range of motion has consistently been 
at least 185 degrees.  Nor would applying the Formula for 
Rating Intervertebral Disc Syndrome assist him.  This is 
because according to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, a 10% rating 
requires evidence of incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the 
past 12 months.  Higher ratings require more incapacitating 
episodes.  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
including Note 1 (effective September 26, 2003, and without 
relevant change from the provisions in effect from September 
23, 2002, except that the Diagnostic Code for intervertebral 
disc disease was changed from 5293 to 5243).  At no time is 
the veteran shown to have been on prescribed bed rest due to 
his service-connected disability.  As such, his disability 
would be noncompensable if rated under Diagnostic Code 5243, 
Intervertebral Disc Syndrome.

Nor would considering the disability as a limitation of 
motion assist the veteran. Under the old criteria for 
limitation of motion, a 10 percent rating was warranted for 
"slight" limitation of motion and a 20 percent rating 
required "moderate" limitation of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (effective before 
September 26, 2003).  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA rating schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6 (2007).  Although the 
criteria under Diagnostic Code 5292 were less defined than 
the current criteria and numerical ranges of motion were not 
provided in the prior rating criteria, guidance can be 
obtained from the amended regulations. In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer. See 
supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002). In other words, even though pre-2003 regulations did 
not define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984, and the Board can consider the current ranges of motion 
to rating spine disabilities under the old criteria.

As noted above, the most recent evaluation in January 2007 
shows minor impairment.  The veteran climbed on and off the 
examining table without apparent pain.  Forward flexion of 
the thoracolumbar spine was to 90 degrees, backward extension 
was to 15 degrees, and lateral flexion was to 15 degrees 
bilaterally.  There was no list or scoliosis and no spasm or 
tenderness.  Range of motion exercises did not disclose 
increased pain.  His prior examinations revealed even less 
impairment.  As noted above, the current Diagnostic Code 
criteria do not permit a 20 percent rating on this basis 
where the combined range of motion of the thoracolumbar spine 
is 185 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2007).  The Board finds that these symptoms more closely 
approximate "slight," rather than "moderate," limitation 
of motion.  38 C.F.R. § 4.7.  A rating in excess of 10 
percent is not warranted under DC 5292.  38 C.F.R. § 4.71a 
(effective before September 26, 2003).  The Board sees no 
other Diagnostic Code that might apply to this case.

In deciding the veteran's claim, the Board has considered the 
determination in Fenderson v. West, 12 Vet. App. 119 (1999), 
and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the U.S. Court of 
Appeals for Veterans Claims held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.

The Board does not find evidence that the veteran's lumbar 
strain should be increased for any separate period based on 
the facts found during the whole appeal period.  The evidence 
of record from April 19, 1999, (the effective date of the 
grant of service connection) to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

The Board has considered whether the veteran's claim should 
be referred for an extraschedular rating.  Generally, the 
degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned.  38 C.F.R. § 4.1.  
However, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence indicating that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
To this end, the veteran has submitted a January 2008 VA 
psychiatric treatment note that indicates that he lost his 
job in 1998 due to his back disability.  The Board does not 
have the authority to decide whether to assign an 
extraschedular rating in the first instance, but may consider 
whether referral to the appropriate first-line officials is 
required.  See also Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996) citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(holding that § 3.321(b)(1) "does not preclude the Board 
from considering whether referral to the appropriate first-
line officials is required").  The Board has considered the 
allegation of job loss and refers a claim for individual 
unemployability, as discussed in the Introduction.  In this 
case, the veteran's symptomatology is anticipated by the 
schedular criteria, approximates the criteria for a 10 
percent rating as discussed above and there are no additional 
symptoms that have gone uncompensated.  The Board finds that 
the schedular evaluation is adequate.  Many higher schedular 
evaluations are available should greater symptomatology be 
shown in the future.




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar strain is denied.




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


